337 F.2d 237
The AETNA CASUALTY & SURETY COMPANY, Appellant,v.Joseph L. SHAPIRO, Appellee.
No. 21245.
United States Court of Appeals Fifth Circuit.
Oct. 2, 1964.

T. J. Long, Ben Weinberg, Jr., Atlanta, Ga., for appellant.
Donald E. Payton, Arnall, Golden & Gregory, Atlanta, Ga., for appellee, Joseph L. Shapiro.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and WHITEHURST, District Judge.
PER CURIAM.


1
The judgment of the trial court is affirmed on the opinion of the District Court.  234 F.Supp. 41.